Martin, J.,
delivered the opinion of the court.
The plaintiff claims the rent of a lot of his; the defendant pleaded the general issue, and if he ever rented the plaintiff's lot, the lease was annulled by a judgment.
The plaintiff had judgment for the tent, till the day of the inception of the suit, with interest from the date of the judgment, till paid, and for the rent, from the day of the inception of the suit, till the defendant surrenders the possession of the lot. The defendant appealed.
It is in evidence, that the defendant leased the lot at $ 30 per month, that the lease was set aside by a judgment obtained by the plaintiff, but the defendant still occupies the lot.
Objection was made to the introduction of parol evidence, to show the value of the lot on rent, as the lease is proven to have been set aside, and there is no claim on a quantum valebat, nor any averment of the value of the rent.
It is in evidence, that after the lease was set aside, the defendant remained in posession, and he thereby became liable to the plaintiff's claith, On a tacit in eontradietioñ, in the *405same manner as he had held over, after the lapse of the time for which he had obtained the lease.
0nly beSgfvenfor the rent due at its
But the judge, in our opinion, erred in giving judgment for the rent beyond the date of it; for we are ignorant of any manner in which the officer who issued the as he who carries it into effect, may assertain whether the defendant held possession beyond the date of the judgment, or for how long.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that the plaintiff recover from the defendant the sum of eight hundred and seventy dollars, for the rent of his lot, to the last day of December, 1830, with interest at five per centum thereon till paid, with costs below,] but that the appellee pay costs in this court.